Title: To Thomas Jefferson from Thomas Turpin, with Reply, 22–23 December 1780
From: Turpin, Thomas,Jefferson, Thomas
To: Turpin, Thomas,Jefferson, Thomas



Dear Sir
Decr. 22d. 1780.

I have directed Horatio to wait on you with this in order to beg you will inform me by him when you think a jury will be on my land in Richmd., when you think there is a Probality of my being Paid for it, and whether in Tobo. or money. I should not have given you this trouble now but that I have some expectation of making a considerable Purchase and “twil be highly necessary to know what payments I may be able to make, and now as I am on Enquirie shall be glad to be informed when my Right to that part of the tenement you Occupy will cease; as I don’t apprehend you are to Pay the rent out of Your own Purse shall be glad to know whither, that will be in money or Tobo. As I would choose the latter, shall be glad you’d mention it in my favor. I think 8 or 10 Thousand Wt. of Tobo. or its Value will not exceed the Medium as lands and hous’s now rent there: I have nothing to add but join with Your Aunt in wishing Your Self & Mrs. Jefferson Joy of a Daughter, & (waving all ceremony) am Sr. Yor. Affectionate Frd and hble Servt,

Thos. Turpin



Extract from my answer Dec. 23. 1780. ‘I have never expected to pay myself the rent of this tenement, but have taken for granted it would be a public charge. Nothing however has been said about it by any public body and I undoubtedly stand accountable to you for the rent, as the transaction passed between us individually. I had no right to pledge the public and therefore took it in my own name. Pursuing the same line of conduct I am willing to fix the rent at what I think a fair price, whether to be paid by myself or the public. 8000℔. of tobo. by the year shall be paid for it. I think it high, as in former times it ought not to have rented for more than £20. However the rent lately given in this town seems to entitle you to such an advance. I have to ask the favor of you, if the public should acknowlege this debt, to receive the paiment at their hands. It will not be tardy, and will relieve me from an advance which would be inconvenient.’

